
	
		I
		112th CONGRESS
		2d Session
		H. R. 6560
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2012
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  additional advance refunding for certain tax-exempt bonds.
	
	
		1.Short titleThis Act may be cited as the
			 Local Schools and Infrastructure
			 Improvement Act of 2012.
		2.Additional
			 advance refunding of certain tax-exempt bonds
			(a)In
			 generalClause (i) of section
			 149(d)(3)(A) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(i)the refunding bond is only the 1st or 2nd
				advance refunding of the original
				bond,
					.
			(b)Advance
			 refunding bond requirements
				(1)In
			 generalSubparagraph (A) of section 149(d)(3) of such Code is
			 amended by striking and at the end of clause (iv), by striking
			 the period at the end of clause (v), and by adding at the end the following new
			 clause:
					
						(vi)in the case of the 2nd advance refunding of
				the original bond—
							(I)the issuer is
				projected to realize present value debt service savings (determined without
				regard to administrative expenses) in connection with the issue of which the
				refunding bond is a part,
							(II)the average
				maturity date of the issue of which the refunding bond is a part is not later
				than the average maturity date of the bonds to be refunded by such issue,
				and
							(III)the amount of
				the refunding bond does not exceed the outstanding amount of the refunded
				bond.
							For purposes
				of clause (vi)(II), average maturity dates shall be determined under rules
				similar to the rules of section
				172(b)(2)..
				(2)ExceptionsParagraph
			 (3) of section 149(d) of such Code is amended by adding after subparagraph (B)
			 the following new subparagraph:
					
						(C)Special rule for
				2nd advance refundingsClause
				(vi) of subparagraph (A) shall not apply in the case of a 2nd advance refunding
				if—
							(i)the original bond
				has been redeemed, or
							(ii)the issuer determines that the 2nd advance
				refunding is necessary to avoid or terminate a default in the payment of debt
				service on the refunded
				bond.
							.
				(c)Effective
			 dateThe amendment made by this section shall apply to refunding
			 bonds issued on or after the date of the enactment of this Act.
			
